Case 1:20-cv-00205-MJT-KFG Document 4 Filed 05/18/20 Page 1 of 2 PageID #: 30



                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

DEMETRIUS RENEE KELLUM                               §

VS.                                                  §       CIVIL ACTION NO. 1:20-CV-205

STATE OF TEXAS, ET AL.                               §

                             MEMORANDUM OPINION AND ORDER

           Plaintiff Demetrius Renee Kellum, a prisoner currently confined at the McConnell Unit of

the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against the State of Texas, Jacob David

Putnam, D. Matt Bingham, and Christi Kennedy.

                                                Discussion

           When jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391(b)

provides that venue is proper in the judicial district where the defendants reside or in which the claim

arose. Under 28 U.S.C. § 1404, the district court may transfer a civil action to any other district

where it could have been brought for the convenience of parties and witnesses and in the interest of

justice.

           Plaintiff complains of incidents that took place in Smith County, Texas, which is in the Tyler

Division of the United States District Court for the Eastern District of Texas. Venue is proper in the

Eastern District of Texas, but the court has considered the circumstances and has determined that

the interests of justice would be served by transferring this action to the division in which the claims

arose. Therefore, the case should be transferred to the Tyler Division. It is accordingly
Case 1:20-cv-00205-MJT-KFG Document 4 Filed 05/18/20 Page 2 of 2 PageID #: 31



       ORDERED that this civil rights action is TRANSFERRED to the Tyler Division of the

United States District Court for the Eastern District of Texas.


                      SIGNED this the 18th day of May, 2020.




                                                         ____________________________________
                                                         KEITH F. GIBLIN
                                                         UNITED STATES MAGISTRATE JUDGE




                                                 2
